United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1741
Issued: September 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2011 appellant, through her attorney, filed a timely appeal of the June 28,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP), which denied
modification of its loss of wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that modification of OWCP’s December 29,
1994 loss of wage-earning capacity determination is warranted.
On appeal, counsel contends that the June 28, 2011 OWCP decision is contrary to fact
and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 7, 1994 appellant, then a 47-year-old sack sorter machine
operator, sustained right wrist and bilateral shoulder strain, bilateral carpal tunnel syndrome and
left elbow tendinitis as a result of her work duties.
On September 27, 1994 appellant returned to work in a full-time light-duty nixie and
rewrap clerk position at the employing establishment.
On December 29, 1994 OWCP issued a decision finding that appellant’s actual earnings
in the full-time light-duty nixie and rewrap clerk position fairly and reasonably represented her
wage-earning capacity. It found that she worked more than 60 days in the light-duty position.
OWCP reduced appellant’s compensation to zero as her actual earnings equaled those of her
date-of-injury position.
By letter dated January 15, 2010, the employing establishment advised appellant that it
was unable to provide her with work within her medical restrictions pursuant to the National
Reassessment Process (NRP). Appellant stopped work on January 15, 2010. On April 5, 2010
she filed a claim for total wage-loss compensation (Form CA-7) from April 10 through
May 7, 2010.
In an October 29, 2010 decision, OWCP denied modification of its December 29, 1994
loss of wage-earning capacity decision. It found that appellant did not show that the original
determination was in error, a material change in her accepted conditions or that she had been
vocationally rehabilitated.
On November 22, 2010 appellant requested a telephone hearing before an OWCP hearing
representative.
During the April 15, 2011 telephone hearing, appellant’s attorney contended that the
December 29, 1994 loss of wage-earning capacity determination was erroneous. He argued that
appellant’s former limited-duty position was a makeshift position created especially for her and
that the position could not be used as a basis for a loss of wage-earning capacity determination.
Counsel stated that the modified position was not a classified position subject to a collective
bargaining agreement. He also stated that the position was not open for bid to other employees.
In a June 28, 2011 decision, an OWCP hearing representative affirmed the October 29,
2010 decision, finding that appellant failed to establish that modification of the December 29,
1994 loss of wage-earning capacity determination was warranted.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 When an employee cannot return to the dateof-injury job because of disability due to a work-related injury or disease, but does return to
2

5 U.S.C. § 8102(a).

2

alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.3
Once wage-earning capacity is determined, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. These are the customary criteria for modification and the
burden of proof is on the party attempting to show that modification of the determination is
warranted.4
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal wage-earning
capacity decision has been issued, OWCP must develop the evidence to determine whether a
modification of that decision is appropriate.5
ANALYSIS
After OWCP issued its formal loss of wage-earning capacity decision, the employing
establishment reassessed appellant’s rated position under NRP, resulting in the withdrawal of her
light-duty position and a claim for wage-loss compensation beginning April 10, 2010. OWCP
analyzed the case under the customary criteria for modifying a loss of wage-earning capacity
determination, but did not acknowledge FECA Bulletin No. 09-05 or follow the procedures
outlined therein for claims, such as this, in which limited-duty positions are withdrawn pursuant
to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate. The FECA Bulletin No. 09-05 notes that OWCP should confirm that the file
contain documentary evidence supporting that the position was an actual bona fide position. It
requires OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited duty or medical treatment is a result of injury-related
residuals, and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.6
The FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage these
types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating and
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
4

Daniel J. Boesen, 38 ECAB 556 (1987).

5

FECA Bulletin No. 09-05 (issued August 18, 2009).

6

Id. at §§ I.A.1-2.

3

to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.7
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the June 28, 2011 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines and such further development as OWCP
deems necessary, it shall issue an appropriate decision on appellant’s entitlement to wage-loss
compensation beginning April 10, 2010.8
CONCLUSION
The Board finds that this case is not in posture for decision on whether modification of
OWCP’s December 29, 1994 loss of wage-earning capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: September 25, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Id. at § I.A.3.

8

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

